

Exhibit 10.4


DISCOVERY COMMUNICATIONS, INC.
PERFORMANCE RESTRICTED STOCK UNIT GRANT AGREEMENT
FOR EMPLOYEES


Discovery Communications, Inc. (the “Company”) has granted you a performance
restricted stock unit (the “PRSU”) under the Discovery Communications, Inc. 2013
Incentive Plan (the “Plan”). The PRSU lets you receive a specified number (the
“PRSU Shares”) of shares (“Shares”) of the Company's Series A common stock upon
satisfaction of the conditions to receipt.    


The individualized communication you received (the “Cover Letter”) provides the
details of your PRSU award. It specifies the number of PRSU Shares, the Date of
Grant, the schedule for vesting, and the Vesting Date(s).


The PRSU is subject in all respects to the applicable provisions of the Plan.
This grant agreement does not cover all of the rules that apply to the PRSU
under the Plan; please refer to the Plan document. Capitalized terms are defined
either further below in this grant agreement (the “Grant Agreement”) or in the
Plan.





























--------------------------------------------------------------------------------

The Plan document is available on the Fidelity web site. The Prospectus for the
Plan, the Company's S-8, Annual Report on Form 10-K, and other filings the
Company makes with the Securities and Exchange Commission are available for your
review on the Company's web site. You may also obtain paper copies of these
documents upon request to the Company's Human Resources department.


Neither the Company nor anyone else is making any representations or promises
regarding the duration of your service, vesting of the PRSU, the value of the
Company's stock or of this PRSU, or the Company's prospects. The Company is not
providing any advice regarding tax consequences to you or regarding your
decisions regarding the PRSU. You agree to rely only upon your own personal
advisors.


NO ONE MAY SELL, TRANSFER, OR DISTRIBUTE THE PRSU OR THE SECURITIES THAT MAY BE
RECEIVED UNDER IT WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATING THERETO
OR AN OPINION OF COUNSEL SATISFACTORY TO DISCOVERY COMMUNICATIONS, INC. OR OTHER
INFORMATION AND REPRESENTATIONS SATISFACTORY TO IT THAT SUCH REGISTRATION IS NOT
REQUIRED.

--------------------------------------------------------------------------------





--------------------------------------------------------------------------------



In addition to the Plan's terms and restrictions, the following terms and
restrictions apply:


1. Vesting Schedule. Your PRSU becomes nonforfeitable (“Vested”) as provided in
the Cover Letter and the Grant Agreement assuming you remain employed (or serve
as a member of the Company's Board of Directors (“Board”)) until the Vesting
Date(s) and the performance metric(s) are satisfied. For purposes of this Grant
Agreement, employment with the Company will include employment with any
Subsidiary whose employees are then eligible to receive Awards under the Plan
(provided that a later transfer of employment to an ineligible Subsidiary will
not terminate employment unless the Board determines otherwise).


If your employment is terminated without “Cause” or by your death or
“Disability”


(a) before the PRSU's performance conditions are satisfied, the PRSU will remain
or become Vested on the original vesting schedule as though you remained working
through any Vesting Date(s) occurring during the 180 days after the date of
termination, subject to any applicable performance conditions; or


(b) on or after satisfaction of the performance conditions and before the last
Vesting Date, the PRSU will become Vested as to any remaining portion of the
PRSU, provided that you have complied with the restrictions under Restrictive
Covenants in this Grant Agreement, and the Distribution Date will remain the
date that would have applied if your service had continued through the last
Vesting Date.


“Cause” has the meaning provided in Section 11.2(b) of the Plan. “Disability”
has the meaning provided in Section 2.1 of the Plan.


2. Change in Control. Notwithstanding the Plan's provisions, if an Approved
Transaction, Control Purchase, or Board Change (each a “Change in Control”)
occurs before the PRSU is fully vested, the PRSU will only have accelerated
Vesting as a result of the Change in Control if within 12 months after the
Change in Control, the Company terminates your employment other than for Cause
or, if your employment agreement or another plan or agreement covering you
permits “Good Reason” resignation, you resign for Good Reason. Accelerated
Vesting will only accelerate the Distribution Date if and to the extent
permitted under Section 409A of the Internal Revenue Code (“Section 409A”).
“Good Reason” has the meaning provided in your employment agreement with the
Company (or a Subsidiary), if any.


The Board reserves its ability under Section 11.1(b) of the Plan to vary this
treatment if the Board determines there is an equitable substitution or
replacement award in connection with a Change in Control.


3. Distribution Date. Subject to any overriding provisions in the Plan, you will
receive a distribution of the Shares equivalent to your Vested PRSU Shares as
soon as practicable following the date on which you become Vested (with the
actual date being the "Distribution Date”) and, in any event, no later than
March 15 of the year following the calendar year in which the Vesting Date(s)
occurred, unless the Board determines that you may make a timely deferral
election to defer distribution to a later date and you have made such an
election (in which case the deferred date will be the “Distribution Date”).


4. Clawback. If the Company's Board of Directors or its Compensation Committee
(the “Committee”) determines, in its sole discretion, that you engaged in fraud
or misconduct as a result of which or in connection with which the Company is
required to or decides to restate its financial statements, the Committee may,
in its sole discretion, impose any or all of the following:


(a) Immediate expiration of the PRSU, whether vested or not, if granted within
the first 12 months after issuance or filing of any financial statement that is
being restated (the “Recovery Measurement Period”); and


(b) Payment or transfer to the Company of the Gain from the PRSU, where the
“Gain” consists of the greatest of (i) the value of the PRSU Shares on the
applicable Distribution Date on which you received them within the Recovery
Measurement Period, (ii) the value of PRSU Shares received during the

                

--------------------------------------------------------------------------------



Recovery Measurement Period, as determined on the date of the request by the
Committee to pay or transfer, (iii) the gross (before tax) proceeds you received
from any sale of the PRSU Shares during the Recovery Measurement Period, and
(iv) if transferred without sale during the Recovery Measurement Period, the
value of the PRSU Shares when so transferred.


This remedy is in addition to any other remedies that the Company may have
available in law or equity.


Payment is due in cash or cash equivalents within 10 days after the Committee
provides notice to you that it is enforcing this clawback. Payment will be
calculated on a gross basis, without reduction for taxes or commissions. The
Company may, but is not required to, accept retransfer of shares in lieu of cash
payments.


5. Restrictions and Forfeiture. You may not sell, assign, pledge, encumber, or
otherwise transfer any interest (“Transfer”) in the PRSU Shares until the PRSU
Shares are distributed to you. Any attempted Transfer that precedes the
Distribution Date is invalid.


Unless the Board determines otherwise or the Grant Agreement provides otherwise,
if your employment or service with the Company terminates for any reason before
your PRSU is Vested, then you will forfeit the PRSU (and the Shares to which
they relate) to the extent that the PRSU does not otherwise vest on or after
your termination, pursuant to the rules in the Vesting Schedule section. You
forfeit any unvested PRSU immediately if the Company terminates your employment
for Cause or if you resign your employment. The forfeited PRSU will then
immediately revert to the Company. You will receive no payment for the PRSU if
you forfeit it.


Your employment or service with the Company will be treated as terminating
through a resignation that does not qualify for treatment applicable to
terminations without Cause if either (i) the entity that employs you ceases to
qualify as a Subsidiary because of its sale, distribution, or other disposition
to an unrelated entity or (ii) because the entity that employs you sold a
substantial portion of its assets and your employment ended for any reason at or
in connection with the closing of that sale, distribution, or other disposition.


6. Restrictive Covenants. You agree that, if the Company terminates your
employment without Cause on or after the third anniversary of the Date of Grant
and before the final Vesting Date, you will not, for the remainder of the period
before the final Vesting Date, perform any work on, related to, or respecting
non-fiction television programming or engage in any activities on behalf of any
company or any entity related to nonfiction television programming services for
distribution to cable, satellite and/or other multi-channel distribution
platforms (any such company or entity, a “Competitor”) in the “Restricted Area”
(which means the United States and any other country (a) in which you provided
services to the Company, or (b) for which you had substantive responsibility for
Company operations or business matters, in the five years prior to separation
from employment), and will not directly or indirectly solicit any employees of
the Company or any subsidiary or affiliated company to leave their employment
nor directly or indirectly aid in the solicitation of such employees.


You agree that compliance with this restriction is a material part of this
Agreement, breach of which will cause Company irreparable harm and damages, the
loss of which cannot be adequately compensated at law.  If these restrictions
should ever be deemed to exceed the limitations permitted by applicable laws,
you and the Company agree that such provisions shall be reformed to the maximum
limitations permitted by the applicable laws.


The Company agrees that its sole remedy under these Restrictive Covenants will
be your forfeiture of the final half of the PRSUs. You agree that these
restrictions are in addition to and do not supersede, replace, or amend any
other restrictions of a similar nature that apply to you, either by contract or
common law, nor any of their related remedies (other than as apply to the
PRSU). 


7. Limited Status. You understand and agree that the Company will not consider
you a shareholder for any purpose with respect to the PRSU Shares, unless and
until the PRSU Shares have been issued to you on the Distribution Date. You will
not receive dividends with respect to the PRSU.



                

--------------------------------------------------------------------------------



8. Voting. You may not vote the PRSU. You may not vote the PRSU Shares unless
and until the Shares are distributed to you.


9. Taxes and Withholding. The PRSU provides tax deferral, meaning that the PRSU
Shares are not taxable until you actually receive the PRSU Shares on or around
the Distribution Date. You will then owe taxes at ordinary income tax rates as
of the Distribution Date at the Shares' value. As an employee of the Company,
you may owe FICA and HI (Social Security and Medicare) taxes before the
Distribution Date.


Issuing the Shares under the PRSU is contingent on satisfaction of all
obligations with respect to required tax or other required withholdings (for
example, in the U.S., Federal, state, and local taxes). The Company may take any
action permitted under Section 11.9 of the Plan to satisfy such obligation,
including, if the Board so determines, satisfying the tax obligations by (i)
reducing the number of PRSU Shares to be issued to you by that number of PRSU
Shares (valued at their Fair Market Value on the Distribution Date) that would
equal all taxes required to be withheld (at their minimum withholding levels),
(ii) accepting payment of the withholdings from a broker in connection with a
sale of the PRSU Shares or directly from you, or (iii) taking any other action
under Section 11.9 of the Plan.


10. Compliance with Law. The Company will not issue the PRSU Shares if doing so
would violate any applicable Federal or state securities laws or other laws or
regulations. You may not sell or otherwise dispose of the PRSU Shares in
violation of applicable law.


11. Additional Conditions to Receipt. The Company may postpone issuing and
delivering any PRSU Shares for so long as the Company determines to be advisable
to satisfy the following:
        
(a) its completing or amending any securities registration or qualification of
the PRSU Shares or its or your satisfying any exemption from registration under
any Federal or state law, rule, or regulation;


(b) its receiving proof it considers satisfactory that a person seeking to
receive the PRSU Shares after your death is entitled to do so;


(c) your complying with any requests for representations under the Plan; and


(d) your complying with any Federal, state, or local tax withholding
obligations.


12. Additional Representations from You. If the vesting provisions of the PRSU
are satisfied and you are entitled to receive PRSU Shares at a time when the
Company does not have a current registration statement (generally on Form S-8)
under the Securities Act of 1933 (the “Act”) that covers issuances of shares to
you, you must comply with the following before the Company will issue the PRSU
Shares to you. You must:


(a) represent to the Company, in a manner satisfactory to the Company's counsel,
that you are acquiring the PRSU Shares for your own account and not with a view
to reselling or distributing the PRSU Shares; and


(b) agree that you will not sell, transfer, or otherwise dispose of the PRSU
Shares unless:
    
(i) a registration statement under the Act is effective at the time of
disposition with respect to the PRSU Shares you propose to sell, transfer, or
otherwise dispose of; or


(ii) the Company has received an opinion of counsel or other information and
representations it considers satisfactory to the effect that, because of Rule
144 under the Act or otherwise, no registration under the Act is required.


13. No Effect on Employment or Other Relationship. Nothing in this Grant
Agreement restricts the Company's rights or those of any of its affiliates to
terminate your employment or other relationship at any time and for any or no
reason. The termination of employment or other relationship, whether by the
Company or any of its

                

--------------------------------------------------------------------------------



affiliates or otherwise, and regardless of the reason for such termination, has
the consequences provided for under the Plan and any applicable employment or
severance agreement or plan.


14. No Effect on Running Business. You understand and agree that the existence
of the PRSU will not affect in any way the right or power of the Company or its
stockholders to make or authorize any adjustments, recapitalizations,
reorganizations, or other changes in the Company's capital structure or its
business, or any merger or consolidation of the Company, or any issuance of
bonds, debentures, preferred or other stock, with preference ahead of or
convertible into, or otherwise affecting the Company's common stock or the
rights thereof, or the dissolution or liquidation of the Company, or any sale or
transfer of all or any part of its assets or business, or any other corporate
act or proceeding, whether or not of a similar character to those described
above.


15. Section 409A. The PRSU is intended to comply with the requirements of
Section 409A and must be construed consistently with that section.
Notwithstanding anything in the Plan or this Grant Agreement to the contrary, if
the PRSU Vests in connection with your “separation from service” within the
meaning of Section 409A, as determined by the Company), and if (x) you are then
a “specified employee” within the meaning of Section 409A at the time of such
separation from service (as determined by the Company, by which determination
you agree you are bound) and (y) the distribution of PRSU Shares under such
accelerated PRSU will result in the imposition of additional tax under Section
409A if distributed to you within the six month period following your separation
from service, then the distribution under such accelerated PRSU will not be made
until the earlier of (i) the date six months and one day following the date of
your separation from service or (ii) the 10th day after your date of death.
Neither the Company nor you shall have the right to accelerate or defer the
delivery of any such PRSU Shares or benefits except to the extent specifically
permitted or required by Section 409A. In no event may the Company or you defer
the delivery of the PRSU Shares beyond the date specified in the Distribution
Date section, unless such deferral complies in all respects with Treasury
Regulation Section 1.409A-2(b) related to subsequent changes in the time or form
of payment of nonqualified deferred compensation arrangements, or any successor
regulation. In any event, the Company makes no representations or warranty and
shall have no liability to you or any other person, if any provisions of or
distributions under this Grant Agreement are determined to constitute deferred
compensation subject to Section 409A but not to satisfy the conditions of that
section.


16. Unsecured Creditor. The PRSU creates a contractual obligation on the part of
the Company to make a distribution of the PRSU Shares at the time provided for
in this Grant Agreement. Neither you nor any other party claiming an interest in
deferred compensation hereunder shall have any interest whatsoever in any
specific assets of the Company. Your right to receive distributions hereunder is
that of an unsecured general creditor of Company.


17. Governing Law. The laws of the State of Delaware will govern all matters
relating to the PRSU, without regard to the principles of conflict of laws.


18. Notices. Any notice you give to the Company must follow the procedures then
in effect. If no other procedures apply, you must send your notice in writing by
hand or by mail to the office of the Company's Secretary (or to the Chair of the
Board if you are then serving as the sole Secretary). If mailed, you should
address it to the Company's Secretary (or the Chair of the Board) at the
Company's then corporate headquarters, unless the Company directs PRSU holders
to send notices to another corporate department or to a third party
administrator or specifies another method of transmitting notice. The Company
and the Board will address any notices to you using its standard electronic
communications methods or at your office or home address as reflected on the
Company's personnel or other business records. You and the Company may change
the address for notice by notice to the other, and the Company can also change
the address for notice by general announcements to PRSU holders.


19. Amendment. Subject to any required action by the Board or the stockholders
of the Company, the Company may cancel the PRSU and provide a new Award under
the Plan in its place, provided that the Award so replaced

                

--------------------------------------------------------------------------------



will satisfy all of the requirements of the Plan as of the date such new Award
is made and no such action will adversely affect the PRSU to the extent then
Vested.


20. Plan Governs. Wherever a conflict may arise between the terms of this Grant
Agreement and the terms of the Plan, the terms of the Plan will control. The
Board may adjust the number of PRSU Shares and other terms of the PRSU from time
to time as the Plan provides.



                